            Case 1:21-cv-06178-LTS Document 8 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIE SMITH,

                                 Plaintiff,
                                                                 21-CV-6178 (LTS)
                     -against-
                                                                CIVIL JUDGMENT
C.O. BANKS; CPT. ALEXIS; CPT. KELLY;
CPT. SMART,

                                 Defendants.

         Pursuant to the order issued September 7, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed prisoner authorization or pay the $402.00

in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 7, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
